Citation Nr: 1824303	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-31 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD).

2.  Entitlement to service connection for gastrointestinal disability, to include small bowel obstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and H.S.


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


REMAND

The Veteran served on active duty from May 1990 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and July 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

At the Board hearing, the Veteran contended that he experienced heart symptoms about one year prior to having a heart attack in 2012, for which he had surgery at a private facility (Aultman Hospital) because the Canton VA clinic did not have the means to give him proper medical care.  Additionally, the Veteran's representative asserted that a June 2014 VA examiner opined that the Veteran's CAD could be caused by the in-service stress and toxin exposure that the Veteran experienced while serving in Southwest Asia.

While some Aultman Hospital medical records are associated with the claims file, records from the Veteran's heart surgery and subsequent admission on August 27, 2012 (see September 19, 2012 VA treatment record) do not appear to be currently associated with the claims file.  The duty to assist extends to providing assistance to obtain sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  Accordingly, these sufficiently identified records, which could be relevant to the Veteran's CAD claim, should be obtained on remand.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  Ongoing VA medical records should also be requested.

On remand, the Veteran should also be afforded another VA examination with a medical opinion, to include consideration of any newly obtained records and the Veteran's theories regarding the etiology of his CAD.  The Board notes that the Veteran has contended that he experienced in-service toxin exposure, specifically to depleted uranium, and has submitted evidence in this regard.

Turning to the gastrointestinal issue, the Veteran originally claimed service connection for bowel problems with obstruction in a March 2011 statement.  In the June 2012 rating decision, the RO denied service connection for small bowel obstruction.

At the August 2016 Board hearing, the Veteran contended that his current bowel problems are related to the gastrointestinal problems that he experienced in service, which are documented in his service treatment records (STRs).  Review of the STRs show that the Veteran sought treatment on multiple occasions for gastrointestinal complaints.  See, e.g., STRs dated November 27, 1990; April 8, 1991; January 19, 1992; June 10, 1992; February 18, 1993; and November 1, 1995.

Furthermore, at the Board hearing, the Veteran contended that he was not sure of his diagnosis with regard to his bowel issues, but all he knows "is this is something that [he's] come back from the desert with . . . and dealt with the entire time [he] was in the military and even after [he] got out of the military."  The United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, regarding the Veteran's bowel complaints, the Board has recharacterized such claim more broadly as entitlement to service connection for gastrointestinal disability, to include small bowel obstruction.

Additionally, the record suggests that the Veteran could potentially have Crohn's disease (see September 12, 2005, Aultman Hospital radiology report) and/or irritable bowel syndrome (IBS) (see October 17, 2014, VA treatment record).  Further, in a July 2012 notice of disagreement, the Veteran notes that IBS warrants a Gulf War presumption, and he contends that his bowel problems should be similarly considered for such presumption.  Additionally, the Veteran's medical records show that he underwent two surgeries, in 2005 and 2007, related to having a small bowel obstruction.

While the Veteran was afforded a June 2012 VA examination addressing his gastrointestinal issues, the Board finds that he should be afforded another VA examination on remand in order to clarify his gastrointestinal diagnosis and to consider his theories regarding service connection.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, who treated the Veteran for heart and/or gastrointestinal issues.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

Specifically, request Aultman Hospital records from the Veteran's heart surgery and subsequent admission on August 27, 2012.

3.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his CAD with an opinion on whether such disability at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service; and to include consideration of the Veteran's contention that his CAD is related to in-service depleted uranium exposure and consideration of the June 2014 VA examiner's opinion that his CAD is possibly related to in-service stress and toxin exposure.

A complete rationale or explanation should be provided for any opinion reached.

4.  Also, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present gastrointestinal disorder.

Based on the examination results and a review of the record, the examiner should provide the following information:

(A) Provide a current diagnosis or diagnoses for any and all of the Veteran's extant gastrointestinal disorders.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(B) Determine whether the Veteran's gastrointestinal symptoms are attributable to a known clinical diagnosis, to include consideration of IBS.

(C) Is the Veteran's gastrointestinal disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illnesses (MUCMI) of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis.

(D) If, after examining the Veteran and reviewing the claims file, it is determined that the Veteran's disability pattern is either (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then provide an opinion as to whether it is related to in-service environmental exposures experienced by the Veteran during service in Southwest Asia.

(E) Is it at least as likely as not that any diagnosed gastrointestinal disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, to consider gastrointestinal complaints noted in the STRs (see, e.g., STRs dated November 27, 1990; April 8, 1991; January 19, 1992; June 10, 1992; February 18, 1993; and November 1, 1995) and/or environmental exposures during service in Southwest Asia?

In answering all questions, articulate the reasons underpinning the conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.

4.  Finally, readjudicate the appeal.  If the benefits sought are not granted in full, then furnish the Veteran and his representative with a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

